1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    HANNAH R. LABAREE, #294338
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     hannah_labaree@fd.org
5
6    Attorneys for Defendant
     RODNEY SHARP
7
8
                             IN THE UNITED STATES DISTRICT COURT
9
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
12   UNITED STATES OF AMERICA,                  )   Case No. 2:17-cr-064 JAM
                                                )
13                     Plaintiff,               )   STIPULATION REGARDING EXCLUDABLE
                                                )   TIME PERIODS UNDER SPEEDY TRIAL
14              vs.                             )   ACT; ORDER
                                                )
15   CESAR ERENDIRA NAVA, et al.,               )   DATE: October 22, 2019
                                                )   TIME: 9:15 a.m.
16                     Defendants.              )   COURT: Hon. John A. Mendez
                                                )
17                                              )
18
19          1. By previous order, this matter was set for status on October 22, 2019.
20          2. By this stipulation, defendant now moves to continue the status conference/change of
21   plea until October 22, 2019 at 9:15 a.m., and to exclude time between November 5, 2019, at 9:15
22   a.m., under Local Code T4.
23          3. The parties agree and stipulate, and request that the Court find the following:
24          a) The government has represented that the discovery associated with this case is
25   extensive. It includes, among other things, hundreds of pages of investigative reports, multiple
26   wiretap applications, audio recordings of thousands of intercepted calls, transcripts, photographs,
27   pole camera video, photographs, and many items of seized real evidence, including alleged
28   narcotics. All of this discovery has been made available for inspection and copying. Much of

                                                     -1-
1    this discovery has been produced directly to counsel, with more productions forthcoming. In
2    particular, the government intends to produce additional material in the coming week.
3           b) In addition, the government is preparing material to respond to a specific
4    discovery request regarding one of the enforcement actions in this case.
5           c) Counsel for defendant desires additional time for defense preparation and for further
6    plea negotiations.
7           d) Counsel for defendants believe that failure to grant the above-requested
8    continuance would deny them the reasonable time necessary for effective preparation, taking into
9    account the exercise of due diligence.
10          e) The government does not object to the continuance.
11          f) Based on the above-stated findings, the ends of justice served by continuing the
12   case as requested outweigh the interest of the public and the defendant in a trial within the
13   original date prescribed by the Speedy Trial Act.
14          g) For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,
15   et seq., within which trial must commence, the time period of October 22, 2019 to November 5,
16   2019 at 9:15 a.m., inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A),
17   B(iv) [Local Code T4] because it results from a continuance granted by the Court at defendants’
18   request on the basis of the Court’s finding that the ends of justice served by taking such action
19   outweigh the best interest of the public and the defendant in a speedy trial.
20          4. Nothing in this stipulation and order shall preclude a finding that other provisions of
21   the Speedy Trial Act dictate that additional time periods are excludable from the period within
22   which a trial must commence.
23   ///
24
25   ///
26
27   ///
28

                                                     -2-
1    IT IS SO STIPULATED.
2    Dated: October 17, 2019                               McGREGOR W. SCOTT
                                                           United States Attorney
3
4                                                          /s/ Jason Hitt
                                                           JASON HITT
5                                                          Assistant United States Attorney

6    Dated: June 21, 2019                                  /s/ HANNAH R. LABAREE
                                                           HANNAH R. LABAREE
7
                                                           Counsel for Defendant
8                                                          RODNEY G. SHARP

9                                               ORDER
10          IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’
11   stipulation, and good cause appearing therefrom, adopts the parties’ stipulation in its entirety as
12   its order. The Court specifically finds the failure to grant a continuance in this case would deny
13   counsel reasonable time necessary for effective preparation, taking into account the exercise of
14   due diligence.   The Court finds the ends of justice are served by granting the requested
15   continuance and outweigh the best interests of the public and defendants in a speedy trial.
16          The Court orders the time from the date the parties stipulated, up to and including
17   November 5, 2019, shall be excluded from computation of time within which the trial of this
18   case must be commenced under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A)
19   and(B)(iv) [reasonable time for counsel to prepare] and General Order 479, (Local Code T4). It
20   is further ordered the October 22, 2019 status conference/change of plea shall be continued until
21   November 5, 2019, at 9:15 a.m.
22   DATED: October 17, 2019
23                                                         /s/ John A. Mendez_____________
                                                           HON. JOHN A. MENDEZ
24                                                         United States District Court Judge
25
26
27
28

                                                     -3-
